DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

2.	The status of the claims as filed in the reply dated 8/11/2022 are as follows:
	Claims 1-9 are canceled,
	Claims 10, 13, 15, and 17-19 are amended,
	Claims 21-28 are new,
	Claims 10-28 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 10, 12, 13, 15, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Publication No. 2005/0126212, “Jung”, previously cited) in view Halder et al. (U.S. Patent Publication No. 2013/0047842A1, “Halder”, previously cited).



	

Regarding claim 10, Jung further discloses a heat exchanger, reactor or mixer, with at least one turbulator provided in the interior of the channel, the turbulator comprising a plurality of ribs (48, 49), wherein at least one row of ribs (see annotated fig 3 below), which define a common rib plane (see annotated fig 3 below), is arranged, and the ribs are uniformly distributed and spaced apart from one another via gaps in the longitudinal extension of the turbulator (see annotated fig 3 below), a hook element (46) extending parallel with the common rib plane (at least at the portion shown below in annotated fig 3) and is provided on at least one longitudinal end of the turbulator capable of positively hooking a tool to pull the turbulator out of the channel.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here, i.e. using a tool to pull the turbulator out of the channel. 

    PNG
    media_image1.png
    589
    771
    media_image1.png
    Greyscale

How Jung does not explicitly disclose that the channel is designed as a rectangular channel. Halder, however, discloses a channel (35, fig 1) which is designed as a rectangular channel (¶0029). Halder teaches that this as alternative to body may have any desirable cross-section including, without limitation, a rectangle, a square, a circle, an oval, a hexagon, a triangle, any regular or irregular polygon having from 3 to 20 sides, and combinations thereof.
Therefore, when there are a finite number of identified, predictable solutions a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. transporting a refrigerant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Jung, by trying a rectangular cross section, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	Regarding claim 12, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses that the at least one hook element of the at least one turbulator ends at least substantially at an edge of the channel (fig 3).

Regarding claim 13, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses and/or in that a plurality of, in particular two, three or four turbulators are provided and are arranged parallel to one another in the interior of the channel (such as shown in figure 2A). 

Regarding claim 15, the combination of Jung and Halder discloses all previous claim limitations. However, they do not explicitly disclose that the axial projection of the at least one turbulator fills the cross-section of the channel and/or the axial projection of the cross-section of the channel to at least 75%, preferably at least 80%, in particular at least 85%. However, since Jung teaches having an axial projection of the cross-section partially filled, the exact fill range is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the fill ratio would determine the pressure drop and turbulation of the channel thereby determining the efficiency of the heat exchanger. It would not have been inventive to determine the optimal fill range via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jung to have the fill ratio at least 75%%. 


Regarding claim 21, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses that the hook element (46) has at least one hook surface inclined in the direction of the free end of the hook element viewed in the direction of the opposing longitudinal end of the turbulator (see fig 3).

Regarding claim 22, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses at least two rows of ribs, which define a common rib plane, are arranged, and the ribs are uniformly distributed and spaced apart from one another via gaps in the longitudinal extensions of the turbulator (see annotated fig 3 below).


    PNG
    media_image2.png
    552
    494
    media_image2.png
    Greyscale
 

Regarding claim 23, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses that the single row of ribs (48, 49) define a common rib plane (see annotated fig 3 below).

    PNG
    media_image3.png
    601
    538
    media_image3.png
    Greyscale


Regarding claim 24, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses in that all ribs of the tubulator define a common rib plane (between the ribs, i.e. at 42).

Regarding claim 25, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses that the ribs (48, 49) of at least one row of ribs are arranged at least substantially parallel to one another (see annotated fig 3 above).

Regarding claim 26, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses that the ribs (48, 49) of the at least one row of ribs have a free end (see annotated fig 3 below) and/or in that the ribs of the at least one row of ribs are fixed with in each case one end on a web (42) extending in the longitudinal direction of the turbulator and in that the ribs of the at least one row of ribs and the web connecting the ribs of the at least one row of ribs define a common rib plane (see annotated fig 3 below).

    PNG
    media_image4.png
    601
    611
    media_image4.png
    Greyscale

Regarding claim 27, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses in that the free ends of the ribs of at least one row of ribs (48) are arranged on one side of the web (42) and the free ends of the ribs of the at least one other row of ribs (49) are arranged on the opposing side of the web (fig 3).

Regarding claim 28, the combination of Jung and Halder discloses all previous claim limitations. Jung further discloses that the rows of ribs (48 and 49) on opposing sides of the web (42) are inclined (via 50) in the direction of the same longitudinal end of the turbulator (see fig 3).



5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Halder as applied to claim 10 above, and further in view of Jahn et al. (U.S. Patent Publication No. 2005/0189092A1, “Jahn”, previously cited).

Regarding claim 11, the combination of Jung and Halder discloses all previous claim limitations. However, they do not explicitly disclose that the at least one turbulator is received completely in the channel in the longitudinal direction of the channel. Jahn, however, disclose a channel (71, fig 7) wherein at least one turbulator (72) is received completely in the channel in the longitudinal direction of the channel (fig 7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jung, as modified, to have the turbulator be received completely in the channel in order to optimize the turbulence in the channel and thus optimize the heat exchange efficiency. 


6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Halder as applied to claim 13 above, and further in view of Liu et al. (U.S. Patent Publication No. 2009/0113909, “Liu”, previously cited).

Regarding claim 14, the combination of Jung and Halder discloses all previous claim limitations. However, they do not explicitly disclose that at least two parallel turbulators are arranged in the opposite longitudinal extension in the channel. Liu, however, discloses a heat exchanger wherein at least two parallel turbulators (123) are arranged in the opposite longitudinal extension of a channel (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jung, as modified, to provide the segmented channel of Liu in order to allow for the channel to optimized for a given heat exchange application. 


    PNG
    media_image5.png
    431
    768
    media_image5.png
    Greyscale



7.	Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Halder as applied to claim 10 above, and further in view of Pollard et al. (U.S. Patent Publication No. 2018/0238630A1, “Pollard”).

Regarding claim 16, the combination of Jung and Halder discloses all previous claim limitations. However, Jung does not explicitly disclose at least two channels connecting one another and arranged axially one after another and/or parallel next to one another in the longitudinal extension according. Pollard, however, discloses a heat exchanger (fig 4) wherein at least two channels (see annotated fig 4 below) are connected one another and arranged axially one after another. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jung to provide the multiple channels of Pollard in order to allow for greater heat exchanger capacity of the heat exchanger. 

    PNG
    media_image6.png
    551
    787
    media_image6.png
    Greyscale

	Regarding claim 17, the combination of Jung, Halder, and Pollard discloses all previous claim limitations. Jung, as modified, further discloses that the at least two channels are arranged on a front face (see annotated fig 4 below, Pollard) abutting one another in a row, partially offset to one another (as the channels extend in different directions).

    PNG
    media_image7.png
    551
    787
    media_image7.png
    Greyscale

Regarding claim 18, the combination of Jung and Halder discloses all previous claim limitations. However, they do not explicitly disclose wherein a plurality of channels are arranged parallel to one another the plurality of parallel channels is each arranged on a front face with a further channel abutting one another, partially offset to one another, in a row.  Pollard, however, discloses a heat exchanger wherein a plurality of channels (see annotated fig 4 below) are arranged parallel to one another the plurality of parallel channels is each arranged on a front face with a further channel abutting one another, partially offset to one another (as they extend in different directions), in a row. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jung to provide the multiple channels of Pollard in order to allow for greater heat exchanger capacity of the heat exchanger. 


    PNG
    media_image7.png
    551
    787
    media_image7.png
    Greyscale


Regarding claim 19, the combination of Jung, Halder, and Pollard discloses all previous claim limitations. Jung, as modified, further discloses that at least two separate system sections is each provided with a plurality of channels arranged parallel to one another and in that the system sections are connected to one another (see annotated fig 4 below, Pollard) via a flange connection (connection of flanges 108, Pollard) such that the channels of the at least two system sections are each connected on a front face abutting one another and are arranged in a row partially offset to one another (as they extend in different directions).

    PNG
    media_image8.png
    551
    787
    media_image8.png
    Greyscale

	Regarding claim 20, the combination of Jung, Halder and Pollard discloses all previous claim limitations. Jung, as modified, further discloses that the at least two channels partially offset to one another (see annotated fig 4 above, Pollard), in the connection region of the two channels, form at least one stop for at least one turbulator in one of the two channels (at least due to the angle created by the offset channels).

Response to Arguments
8.	Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 6-7) that Jung does not teach wherein the hook element extending parallel with the common rib plane. The Examiner respectfully disagrees; at least the portion of the hook element shown below does extend parallel with the common rib plane. 

    PNG
    media_image1.png
    589
    771
    media_image1.png
    Greyscale


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763